Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTE: New Examiner

DETAILED ACTION
Claim Status
Claims 21-25 and 27-28 are pending. Claims 21-25 and 27-28 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 03/08/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The objection to the abstract, in the non-final mailed 04/16/2020 is withdrawn The amendments to the abstract have overcome the objection.  
The 112(b) rejection of claims 21-31 and the 112(d) rejection of claim 31, in the non-final mailed 04/16/2020 are withdrawn. The amendments to the claims, specifically the deletion of the word “providing” and the clarification of variables R113 and R108, have overcome the rejection of record. 
The 102(a)(1) rejection of claims 21-25 and 31 as anticipated by Spatz et al (US 3,429,900 02-1969), in the non-final mailed 04/16/2020 is withdrawn. The claim 
The 103(a) rejection of claims 1-10 over Spatz et al (US 3,429,900 02-1969) when considered with Batlaw (US 6,479,647-B1 11-2002), in the non-final mailed 04/16/2020 is withdrawn. Applicant’s arguments filed 03/08/2021, specifically bridging pages 10 and 11, are persuasive and have overcome the rejection of record.

Allowable Subject Matter
Claims  allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Spatz et al (US 3,429,900 02-1969).
Spatz discloses (Col. 5:5-42) the synthesis of the following compound:

    PNG
    media_image1.png
    180
    316
    media_image1.png
    Greyscale

by reaction of the corresponding aldehyde corresponding to a compound of  formulas (CI) in which R101, R102, R104 and R105 are hydrogen, R103 is –NR120N121,  R120 and R121  are alkyl with the corresponding N-substituted anilines in the presence of acid.
However, Spatz does not teach the instant compounds of CV and CX. It would not have been obvious to modify the prior art to arrive at the instant invention. There being no motivation to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        


/JAFAR F PARSA/Primary Examiner, Art Unit 1622